Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 06/08/2020.
Claims 1-20 are pending for examination.

 Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under AIA  35 U.S.C 103 as being unpatentable over Witko (US 2019/0342159) in view of Muthukrishnan et al. (US 2017/0155672).

As of claim 1, Witko discloses a method comprising: 
2receiving content created utilizing an application (Witko, para [0017] the network comprises a content distribution network (e.g., data network), para [0019] applications for providing services to customer premises that implies receiving content); 
3receiving a first identifier indicating a customer of the application with which a tenant 4is associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=first identifier indicating a customer);
5receiving a second identifier indicating a partner of the application with which the 6tenant is associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=second identifier indicating a customer);
7referencing a database table stored in a database to correlate the first identifier and the 8second identifier with a tenant user (Witko, para [0020] the database store provisioning data for the customers of the network and this provisioning data include customer access rights and privileges that implies that database table correlate the customers identifiers), and 
9evaluating whether the tenant is to be provided access to the content based upon the 10tenant user (Witko, para [0020] provisioning data include customer access rights and privileges).  
 	Witko does not discloses customer or partner of the application which a tenant 4is associated however Muthukrishnan discloses in para [0073] a multi-tenant cloud environment comprises a set of applications, a given application supports multiple tenants and a particular tenant be an enterprise whose employees use the application, and the enterprise have customers/partners that also need to access the application which corresponds to a tenant is associated with customer or partner).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the identifier of the customer and partner as taught by Witko with a tenant is associated with customer or partner as taught by Muthukrishnan in order for privileged access as taught by Muthukrishnan in para [0072].

1 As of claim 9, Witko discloses a non-transitory computer readable storage medium embodying a computer 2program for performing a method, said method comprising: 
3receiving content created utilizing an application (Witko, para [0017] the network comprises a content distribution network (e.g., data network), para [0019] applications for providing services to customer premises that implies receiving content);
 4receiving a first identifier indicating a customer of the application with which a tenant 5is associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=first identifier indicating a customer);
 6receiving a second identifier indicating a partner of the application with which the 7tenant is associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=second identifier indicating a customer);
 8referencing a database table stored in a database to correlate the first identifier and the 9second identifier with a tenant user (Witko, para [0020] the database store provisioning data for the customers of the network and this provisioning data include customer access rights and privileges that implies that database table correlate the customers identifiers);
10evaluating whether the tenant is to be provided access to the content based upon the 11tenant user (Witko, para [0020] provisioning data include customer access rights and privileges);  
12providing the tenant with the content according to an access right of a level 13determined from the tenant user (Witko, para [0020] provisioning data include customer access rights and privileges).
Witko does not discloses customer or partner of the application which a tenant 4is associated however Muthukrishnan discloses in para [0073] a multi-tenant cloud environment comprises a set of applications, a given application supports multiple tenants and a particular tenant be an enterprise whose employees use the application, and the enterprise have customers/partners that also need to access the application which corresponds to a tenant is associated with customer or partner).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the identifier of the customer and partner as taught by Witko with a tenant is associated with customer or partner as taught by Muthukrishnan in order for privileged access as taught by Muthukrishnan in para [0072].

As of claim 15, Witko discloses a computer system comprising: 21 
one or more processors; a software program, executable on said computer system, the software program 4configured to cause an in-memory database engine of an in-memory database to: 5receive content created utilizing an application (Witko, para [0017] the network comprises a content distribution network (e.g., data network), para [0019] applications for providing services to customer premises that implies receiving content);
6receive a first identifier indicating a customer of the application with which a tenant is 7associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=first identifier indicating a customer);
8receive a second identifier indicating a partner of the application with which the 9tenant is associated (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=second identifier indicating a customer);
10reference a database table stored in the in-memory database to correlate the first 11identifier and the second identifier with a tenant user (Witko, para [0020] the database store provisioning data for the customers of the network and this provisioning data include customer access rights and privileges that implies that database table correlate the customers identifiers); and 
12evaluate whether the tenant is to be provided access to the content based upon the 13tenant user (Witko, para [0020] provisioning data include customer access rights and privileges).  
Witko does not discloses customer or partner of the application which a tenant 4is associated however Muthukrishnan discloses in para [0073] a multi-tenant cloud environment comprises a set of applications, a given application supports multiple tenants and a particular tenant be an enterprise whose employees use the application, and the enterprise have customers/partners that also need to access the application which corresponds to a tenant is associated with customer or partner).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the identifier of the customer and partner as taught by Witko with a tenant is associated with customer or partner as taught by Muthukrishnan in order for privileged access as taught by Muthukrishnan in para [0072].

As of claims 12 and 16, rejection of claims 1 and 15 cited above incorporated herein, in addition modified Witko- Muthukrishnan further discloses providing the tenant with the content 2according to an access right of a level determined from the tenant user (Witko, para [0020] provisioning data include customer access rights and privileges).

As of claims 13, 10 and 17, rejection of claims 2, 9 and 16 cited above incorporated herein, in addition modified Witko- Muthukrishnan discloses 
1 the level of the access right is selected from one of 2view, import, edit, and delete (Witko, para [0071] many resources inside the cloud application be in several defined STATES, such as “deleted”).

As of claims 6 and 1316 66, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Witko- Muthukrishnan discloses1 running a regularly scheduled job in the 2database to provide the first identifier and the second identifier (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=first and second identifier).
 
As of claims 7 and 1416 66, rejection of claims 6 and 13 cited above incorporated herein, in addition modified Witko- Muthukrishnan discloses1 1wherein the regularly database scheduled job is further configured 2to remove stale content from the database (para [0071] many resources inside the cloud application be in several defined STATES, such as terminated (=remove stale content).

1 As of claim 816 66, rejection of claim 1 cited above incorporated herein, in addition modified Witko- Muthukrishnan discloses1 the database comprises an in-memory database (Witko, para [0020] the database); and 20 
the evaluating is performed by an in-memory database engine of the in-memory database (Witko, [0024] [FIG. 4] here processor corresponds to database engine).

1 	As of claim 2016 66, rejection of claim 18 cited above incorporated herein, in addition modified Witko- Muthukrishnan discloses1 the in-memory database engine is 2further configured to run a scheduled job on the in-memory database to: store the first identifier and the second identifier (Witko, para [0020] virtual local area network (VLAN) identifiers that identify customers (=first and second identifier); and  
to remove stale content from the in-memory database (para [0071] many resources inside the cloud application be in several defined STATES, such as terminated (=remove stale content).


Claims 4-5, 11-12 and 18-19 are rejected under AIA  35 U.S.C 103 as being unpatentable over Witko (US 2019/0342159) in view of Muthukrishnan et al. (US 2017/0155672) further in view of Vakil et al. (US 2021/0216190).

As of claims 14, 11 and 18, rejection of claims 2,9, and 16 cited above incorporated herein, in addition modified Witko- Muthukrishnan  does not explicitly disclose the newly added tenant is automatically provided the content based on the customer identifier but Vakil teaches 2the tenant is newly associated with the customer; and 3the tenant is automatically provided with the content based upon prior distribution of 4the content to another tenant sharing the first identifier (Vakil, para [0035] discloses a tenant ID be associated with a tenant that indicate a customer or a group within one or more organizations or enterprises. Users within a tenant share common (=tenant sharing the first identifier) access rights to an instance of software which implies if any new tenant is added to the customer it will be automatically provided the content that another tenant is sharing the customer identifier).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  modified Witko-Muthukrishnan with the teaching of Vakil in order share a common access rights to an instance between all tenants within an  organization).

As of claims 15, 12 and 19, rejection of claims 4, 11, 18 cited above incorporated herein, in addition modified Witko- Muthukrishnan -Vakil discloses 2the tenant is located in a first datacenter; and 3the other tenant is located in a second datacenter geographically remote from the first 4data center (Muthukrishnan, para [0066] discloses tenant applications are hosted in network appliances  and tenant data is stored in databases , the  applications and data stores are connected to the physical datacenter and it a design choice that other tenant is located another datacenter which is geographically remote from the first 4data center).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/           Primary Examiner, Art Unit 2471